United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3976
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Jesus Ojeda-Martinez,                   *     [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: February 3, 2005
                                 Filed: February 15, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Jesus Ojeda-Martinez (Ojeda) appeals the sentence the district court* imposed
after Ojeda pleaded guilty to a drug charge. Ojeda’s counsel has moved to withdraw
and filed a brief under Anders v. California, 386 U.S. 738 (1967). Ojeda has filed a
supplemental brief challenging the district court’s denial of safety-valve relief, and
arguing amphetamine is improperly scheduled as a controlled substance. Having
carefully reviewed the record, we conclude the district court did not clearly err in
denying Ojeda safety-valve relief. See United States v. Gutierrez-Maldonado, 328

      *
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
F.3d 1018, 1019 (8th Cir. 2003) (per curiam). We also conclude the drugs Ojeda was
convicted of distributing provide a proper basis for criminal penalties, as both
substances are explicitly referenced in 21 U.S.C. § 841(b)(1)(A). Upon our
independent review under Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no
nonfrivolous issues.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                     ______________________________




                                       -2-